 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAURA C.,                                         Case No.: 18-cv-00790-AJB-MDD
12                                    Plaintiff,
                                                       ORDER:
13   v.
     NANCY A. BERRYHILL, Acting                        (1) ADOPTING THE REPORT
14
     Commissioner of Social Security,                  AND RECOMMENDATION (Doc.
15                                                     No. 24);
                                    Defendant.
16
                                                       (2) GRANTING IN PART
17                                                     PLAINTIFF’S MOTION FOR
                                                       SUMMARY JUDGMENT (Doc. No.
18
                                                       21);
19
                                                       (3) DENYING DEFENDANT’S
20
                                                       CROSS-MOTION FOR SUMMARY
21                                                     JUDGMENT (Doc. No. 22.); AND
22
                                                       (4) REMANDING FOR FURTHER
23                                                     PROCEEDINGS
24
25
26        Presently before the Court are: (1) Plaintiff Laura Joyce Copenhaver’s (“Plaintiff”)
27   motion for summary judgment, (Doc. No. 21); and (2) Defendant Commissioner of Social
28   Security’s (“Defendant”) cross-motion for summary judgment, (Doc. No. 22). The Court
                                                   1

                                                                            18-cv-00790-AJB-MDD
 1   referred this matter to Magistrate Judge Mitchell D. Dembin for a Report and
 2   Recommendation (the “R&R”), which was issued on January 2, 2020. (Doc. No. 24.) The
 3   Magistrate Judge recommends that the Court: (1) grant in part Plaintiff’s motion for
 4   summary judgment; and (2) deny Defendant’s cross-motion for summary judgment. (Id. at
 5   2.) The parties were instructed to file written objections to the R&R by January 17, 2020
 6   and a reply to the objections no later than January 24, 2020. (Id.)
 7         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 8   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 9   a de novo determination of those portions of the report . . . to which objection is made[,]”
10   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
11   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
12   614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
13   satisfy itself that there is no clear error on the face of the record in order to accept the
14   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
15   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
16         Neither party has filed objections to the R&R. Thus, having reviewed the R&R, the
17   Court finds it thorough, well-reasoned, and contains no clear error. Accordingly, the Court
18   hereby: (1) ADOPTS the R&R; (2) GRANTS IN PART Plaintiff’s motion for summary
19   judgment; and (3) DENIES Defendant’s cross motion for summary judgment. The Court
20   REMANDS the case for further proceedings.
21
22   IT IS SO ORDERED.
23   Dated: February 3, 2020
24
25
26
27
28
                                                   2

                                                                               18-cv-00790-AJB-MDD
